Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mason, J.), rendered September 17, 1998, convicting him of criminal possession of a weapon in the second degree, assault in the second degree, and reckless endangerment in the first degree, upon a jury verdict, and sentencing him to indeterminate terms of 6 to 12 years imprisonment on his conviction for criminal possession of a weapon in the second degree, 3V2 to 7 years imprisonment on his conviction for assault in the second degree, and 3V2 to 7 years imprisonment on his conviction for reckless endangerment in the first degree, all to run concurrently with each other.
Ordered that the judgment is modified, on the law, by reducing the sentence imposed upon the conviction for reckless endangerment in the first degree from a term of 3V2 to 7 years to a term of 2Vs to 7 years imprisonment; as so modified, the judgment is affirmed.
The defendant contends that the trial court erred in allowing police personnel to testify regarding certain statements made to them by the complaining witness. Any error in the admission of such testimony, however, is harmless under the circumstances of this case, especially in view of the fact that the defense counsel initially elicited the content of the statements during cross examination of the complaining witness (see, People v Crimmins, 36 NY2d 230).
*412As the People correctly concede, the sentence imposed upon the conviction for reckless endangerment in the first degree was unlawful, and the term must be reduced from 3V2 to 7 years to 21/s to 7 years (see, Penal Law § 70.00 (2) (d); (3) (b); § 70.02 (1) (c); § 120.25). Ritter, J. P., Santucci, Altman and Schmidt, JJ., concur.